Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 06/16/2022, is acknowledged. Applicant's amendment of claims 1, 3-7, 10, 12-15, and 19, filed in “Claims” filed on 06/16/2022 with the same reply, have been entered by Examiner. 
This office action consider claims 1-20 pending for prosecution, wherein claims 1-9 are withdrawn from further consideration, and claims 10-20 are presented for examination. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.						
Upon further consideration, the Examiner finds that the withdrawn claims 1-9 can be allowed under the rejoinder principle. Therefore, the Examiner withdraws the “Requirement for Restriction/Election" filed on 01/05/2022 and the non-elected claims 1-9 are entered. Authorization for this examiner’s amendment was given in the “Applicant– Arguments/Remarks Made in an Amendment" filed on 06/16/2022 and conveyed with Attorney Elizabeth Schierman, Reg. No: 59,765 on a phone call on 06/30/2022. 
Thus, this office considers claims 1-20 pending for prosecution.			
Reason for Allowances
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “the insulative material providing insulative tiers, the other material providing other tiers; forming an opening extending through the tier stack and through the soft plug material, leaving remnants of the soft plug material along sidewalls of the opening; forming a liner in the opening; exposing, through the liner, a portion of the sacrificial material; without removing the liner, removing the sacrificial material and the remnants of the soft plug material to define a gap between the liner and a sidewall of the base material, the gap exposing a portion of a lower tier of the tier stack; etching into the portion of the lower tier of the tier stack to define an undercut portion in the lower tier of the tier stack; and removing the liner to form a channel opening extending through the tier stack and into the base material, the channel opening exposing a source region of the base material at a base of the channel opening, the channel opening defined by sidewalls comprising the undercutportion; forming cell materials in the channel opening; forming a channel material on the cell materials in the channel opening to form a channel material structure of a pillar; and 4Serial No. 17/032,384 either before or after forming the opening, forming the other material of the other tiers of the stack to comprise at least one conductive material providing word line tiers, wherein the method forms an electronic device, comprising: a three-dimensional array of memory devices, the three-dimensional array comprising: the tier stack of the insulative tiers interleaved with the word line tiers; and the pillar extending through the tier stack to the source region, the pillar comprising the channel material structure comprising a tapered portion above a shoulder portion, wherein: the shoulder portion extends toward the undercut portion, laterally adjacent at least the lower tier of the tier stack; and in the tapered portion, the channel material narrows in width as the pillar extends downward through multiple of the insulative tiers and multiple of the word line tiers”, as recited in Claim 1, in combination with the remaining steps and sequences of the limitations of the claims.	
Claims 2-6, are allowed as those inherit the allowable subject matter from claim 1. 
Regarding Claim 7: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “exposing a portion of the fill material through the other liner; without removing the liner or the other liner, removing the fill material and the sacrificial material to form an extended opening exposing at least a portion of alowest tier of each of the first deck and the second deck; isotropically etching the portion of thlowest tier of each of the first deck and the second deck to define undercut portions;portions; forming cell materials along the sidewalls defining the channel opening; forming a channel material along the cell materials; and before or after defining the undercut portions, replacing the other material with conductive material, wherein the method forms an electronic device, comprising: a stack structure comprising tiers of the insulative material vertically interleaved with tiers of the conductive material and arranged in the first deck and the second deck; and a pillar extending through the stack structure and into the base material, the pillar comprising: the cell materials along a sidewall of the pillar; and the channel material along the cell materials, the channel material extending through the cell materials to a source region below the stack structure, the channel material defining a laterally-extending shoulder portion adjacent the lowest tier of the first deck and defining another laterally-extending shoulder portion adjacent the lowest tier of the second deck, the lowest tier of the first deck providing a lowest tier of the stack structure, the channel material having a greater horizontal dimension at an elevation of a lower surface of the lowest tier of the stack structure compared to a horizontal dimension of the channel material at an elevation of an upper surface of the lowest tier of the stack structure”, as recited in Claim 7, in combination with the remaining steps and sequences of the limitations of the claims.	
Claims 8-9, are allowed as those inherit the allowable subject matter from claim 7.				

Regarding Claim 10: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “the stack comprising at least one deck of multiple of the insulative tiers interleaved with multiple of the word line tiers; and at least one deck of the stack to a source region, for each of the at least one deck through which the channel pillar extends, the channel pillar having a sidewall defining no more than one a-curved surface, the curved surface being laterally adjacent a lowest tier of the deck
Claims 11-14, are allowed as those inherit the allowable subject matter from claim 10. 
Regarding Claim 15: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “and at least one pillar extending through the tier stack to a source region, the at least one pillar comprising a channel material structure comprising a tapered portion above a shoulder portion, wherein: the shoulder portionextends laterally adjacent at least a lower tier of the tier stack; and in the tapered portion, the channel material continuously narrows in width as the at least one pillar extends downward through multiple of the insulative tiers and multiple of the word line tiers”, as recited in Claim 15, in combination with the remaining limitations of the claims.				
Claims 16-18, are allowed as those inherit the allowable subject matter from claim 15. 
Regarding Claim 19: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “cell materials along a sidewall of the pillar; and a channel material along the cell materials, the channel material extending through the cell materials to a source region below the stack structure, the channel material defining a laterally-extending shoulder portion adjacent a lowest tier of the stack structure, the channel material having a greater horizontal dimension at an elevation of a lower surface of the lowest tier compared to a horizontal dimension of the channel material at an elevation of an upper surface of the lowest tier”, as recited in Claim 19, in combination with the remaining limitations of the claims.								Claim 20, is allowed as it inherits the allowable subject matter from claim 19. 

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Sekine et al. (US 20100059811 A1; hereinafter Sekine) Koval; 
Koval et al. (US 20170186765 A1; hereinafter Koval) 
Pachamuthu et al. (US 10381434 B1; hereinafter Pachamuthu) 
Yoon (US 20150155296 A1; hereinafter Yoon) 
Prior Art Sekine teaches a semiconductor device (Fig. 2; [0036+]) comprising a stack of vertically-alternating tiers above a base material, the vertically-alternating tiers comprising vertically-alternating insulative tiers and word line tiers, a sidewall of the stack defining an opening extending through the stack and into the base material, exposing a source region of the base material at a base of the opening, and the sidewall comprising at least one undercut portion defined in at least a lower tier of the stack of vertically-alternating tiers. But, Prior Art Sekine does not expressly teach the insulative material providing insulative tiers, the other material providing other tiers; forming an opening extending through the tier stack and through the soft plug material, leaving remnants of the soft plug material along sidewalls of the opening; forming a liner in the opening; exposing, through the liner, a portion of the sacrificial material; without removing the liner, removing the sacrificial material and the remnants of the soft plug material to define a gap between the liner and a sidewall of the base material, the gap exposing a portion of a lower tier of the tier stack; etching into the portion of the lower tier of the tier stack to define an undercut portion in the lower tier of the tier stack; and removing the liner to form a channel opening extending through the tier stack and into the base material, the channel opening exposing a source region of the base material at a base of the channel opening, the channel opening defined by sidewalls comprising the undercutportion; forming cell materials in the channel opening; forming a channel material on the cell materials in the channel opening to form a channel material structure of a pillar; and 4Serial No. 17/032,384 either before or after forming the opening, forming the other material of the other tiers of the stack to comprise at least one conductive material providing word line tiers, wherein the method forms an electronic device, comprising: a three-dimensional array of memory devices, the three-dimensional array comprising: the tier stack of the insulative tiers interleaved with the word line tiers; and the pillar extending through the tier stack to the source region, the pillar comprising the channel material structure comprising a tapered portion above a shoulder portion, wherein: the shoulder portion extends toward the undercut portion, laterally adjacent at least the lower tier of the tier stack; and in the tapered portion, the channel material narrows in width as the pillar extends downward through multiple of the insulative tiers and multiple of the word line tiers (claim 1); or exposing a portion of the fill material through the other liner; without removing the liner or the other liner, removing the fill material and the sacrificial material to form an extended opening exposing at least a portion of alowest tier of each of the first deck and the second deck; isotropically etching the portion of thlowest tier of each of the first deck and the second deck to define undercut portions;portions; forming cell materials along the sidewalls defining the channel opening; forming a channel material along the cell materials; and before or after defining the undercut portions, replacing the other material with conductive material, wherein the method forms an electronic device, comprising: a stack structure comprising tiers of the insulative material vertically interleaved with tiers of the conductive material and arranged in the first deck and the second deck; and a pillar extending through the stack structure and into the base material, the pillar comprising: the cell materials along a sidewall of the pillar; and the channel material along the cell materials, the channel material extending through the cell materials to a source region below the stack structure, the channel material defining a laterally-extending shoulder portion adjacent the lowest tier of the first deck and defining another laterally-extending shoulder portion adjacent the lowest tier of the second deck, the lowest tier of the first deck providing a lowest tier of the stack structure, the channel material having a greater horizontal dimension at an elevation of a lower surface of the lowest tier of the stack structure compared to a horizontal dimension of the channel material at an elevation of an upper surface of the lowest tier of the stack structure (claim 7); or the stack comprising at least one deck of multiple of the insulative tiers interleaved with multiple of the word line tiers; and at least one deck of the stack to a source region, for each of the at least one deck through which the channel pillar extends, the channel pillar having a sidewall defining no more than one a-curved surface, the curved surface being laterally adjacent a lowest tier of the decka tapered portion above a shoulder portion, wherein: the shoulder portionextends laterally adjacent at least a lower tier of the tier stack; and in the tapered portion, the channel material continuously narrows in width as the at least one pillar extends downward through multiple of the insulative tiers and multiple of the word line tiers (claim 15); or cell materials along a sidewall of the pillar; and a channel material along the cell materials, the channel material extending through the cell materials to a source region below the stack structure, the channel material defining a laterally-extending shoulder portion adjacent a lowest tier of the stack structure, the channel material having a greater horizontal dimension at an elevation of a lower surface of the lowest tier compared to a horizontal dimension of the channel material at an elevation of an upper surface of the lowest tier (claim 19).
Prior Art Koval teaches a vertical memory ([Abstract]), wherein (Fig. 2a; [0012+]) the storage cell stack, which comprises of alternating poly-silicon and oxide layers, is formed over select gate source transistor structures, source layers, and a CMOS circuitry comprising of lower level transistors. But, Prior Art Koval does not expressly teach does not expressly teach the insulative material providing insulative tiers, the other material providing other tiers; forming an opening extending through the tier stack and through the soft plug material, leaving remnants of the soft plug material along sidewalls of the opening; forming a liner in the opening; exposing, through the liner, a portion of the sacrificial material; without removing the liner, removing the sacrificial material and the remnants of the soft plug material to define a gap between the liner and a sidewall of the base material, the gap exposing a portion of a lower tier of the tier stack; etching into the portion of the lower tier of the tier stack to define an undercut portion in the lower tier of the tier stack; and removing the liner to form a channel opening extending through the tier stack and into the base material, the channel opening exposing a source region of the base material at a base of the channel opening, the channel opening defined by sidewalls comprising the undercutportion; forming cell materials in the channel opening; forming a channel material on the cell materials in the channel opening to form a channel material structure of a pillar; and 4Serial No. 17/032,384 either before or after forming the opening, forming the other material of the other tiers of the stack to comprise at least one conductive material providing word line tiers, wherein the method forms an electronic device, comprising: a three-dimensional array of memory devices, the three-dimensional array comprising: the tier stack of the insulative tiers interleaved with the word line tiers; and the pillar extending through the tier stack to the source region, the pillar comprising the channel material structure comprising a tapered portion above a shoulder portion, wherein: the shoulder portion extends toward the undercut portion, laterally adjacent at least the lower tier of the tier stack; and in the tapered portion, the channel material narrows in width as the pillar extends downward through multiple of the insulative tiers and multiple of the word line tiers (claim 1); or exposing a portion of the fill material through the other liner; without removing the liner or the other liner, removing the fill material and the sacrificial material to form an extended opening exposing at least a portion of alowest tier of each of the first deck and the second deck; isotropically etching the portion of thlowest tier of each of the first deck and the second deck to define undercut portions;portions; forming cell materials along the sidewalls defining the channel opening; forming a channel material along the cell materials; and before or after defining the undercut portions, replacing the other material with conductive material, wherein the method forms an electronic device, comprising: a stack structure comprising tiers of the insulative material vertically interleaved with tiers of the conductive material and arranged in the first deck and the second deck; and a pillar extending through the stack structure and into the base material, the pillar comprising: the cell materials along a sidewall of the pillar; and the channel material along the cell materials, the channel material extending through the cell materials to a source region below the stack structure, the channel material defining a laterally-extending shoulder portion adjacent the lowest tier of the first deck and defining another laterally-extending shoulder portion adjacent the lowest tier of the second deck, the lowest tier of the first deck providing a lowest tier of the stack structure, the channel material having a greater horizontal dimension at an elevation of a lower surface of the lowest tier of the stack structure compared to a horizontal dimension of the channel material at an elevation of an upper surface of the lowest tier of the stack structure (claim 7); or the stack comprising at least one deck of multiple of the insulative tiers interleaved with multiple of the word line tiers; and at least one deck of the stack to a source region, for each of the at least one deck through which the channel pillar extends, the channel pillar having a sidewall defining no more than one a-curved surface, the curved surface being laterally adjacent a lowest tier of the deckleast one pillar extending through the tier stack to a source region, the at least one pillar comprising a channel material structure comprising a tapered portion above a shoulder portion, wherein: the shoulder portionextends laterally adjacent at least a lower tier of the tier stack; and in the tapered portion, the channel material continuously narrows in width as the at least one pillar extends downward through multiple of the insulative tiers and multiple of the word line tiers (claim 15); or cell materials along a sidewall of the pillar; and a channel material along the cell materials, the channel material extending through the cell materials to a source region below the stack structure, the channel material defining a laterally-extending shoulder portion adjacent a lowest tier of the stack structure, the channel material having a greater horizontal dimension at an elevation of a lower surface of the lowest tier compared to a horizontal dimension of the channel material at an elevation of an upper surface of the lowest tier (claim 19). 
Prior Art Pachamuthu teaches a multiple tier structures including a respective alternating stack of insulating layers and electrically conductive layers is formed over a substrate. A memory opening fill structure extends through the alternating stacks, and includes a vertical semiconductor channel and a memory film (Abstract), wherein (Fig. 1A+; Column 10 Line 66+) a first-tier structure located over a top surface of a substrate, wherein the first-tier structure comprises a first alternating stack of first insulating layers and first electrically conductive layers and a first retro-stepped dielectric material portion overlying first stepped surfaces of the first alternating stack; a second-tier structure overlying the first-tier structure, wherein the second-tier structure comprises a second alternating stack of second insulating layers and second electrically conductive layers and a second retro-stepped dielectric material portion overlying second stepped surfaces of the second alternating stack; a memory opening fill structure extending through all layers within the second alternating stack and the first alternating stack, wherein the memory opening fill structure comprises a vertical semiconductor channel and a memory film that extend through the second alternating stack and a subset of layers within the first alternating stack; and a support pillar structure extending through all layers within the second alternating stack and including a dummy semiconductor channel having a same material composition as the semiconductor channel and including a dummy memory film having a same material composition as the memory film, wherein a bottommost surface of the dummy memory film is located above a horizontal plane including a topmost surface of the first alternating stack. But, Prior Art Pachamuthu does not expressly teach the insulative material providing insulative tiers, the other material providing other tiers; forming an opening extending through the tier stack and through the soft plug material, leaving remnants of the soft plug material along sidewalls of the opening; forming a liner in the opening; exposing, through the liner, a portion of the sacrificial material; without removing the liner, removing the sacrificial material and the remnants of the soft plug material to define a gap between the liner and a sidewall of the base material, the gap exposing a portion of a lower tier of the tier stack; etching into the portion of the lower tier of the tier stack to define an undercut portion in the lower tier of the tier stack; and removing the liner to form a channel opening extending through the tier stack and into the base material, the channel opening exposing a source region of the base material at a base of the channel opening, the channel opening defined by sidewalls comprising the undercutportion; forming cell materials in the channel opening; forming a channel material on the cell materials in the channel opening to form a channel material structure of a pillar; and 4Serial No. 17/032,384 either before or after forming the opening, forming the other material of the other tiers of the stack to comprise at least one conductive material providing word line tiers, wherein the method forms an electronic device, comprising: a three-dimensional array of memory devices, the three-dimensional array comprising: the tier stack of the insulative tiers interleaved with the word line tiers; and the pillar extending through the tier stack to the source region, the pillar comprising the channel material structure comprising a tapered portion above a shoulder portion, wherein: the shoulder portion extends toward the undercut portion, laterally adjacent at least the lower tier of the tier stack; and in the tapered portion, the channel material narrows in width as the pillar extends downward through multiple of the insulative tiers and multiple of the word line tiers (claim 1); or exposing a portion of the fill material through the other liner; without removing the liner or the other liner, removing the fill material and the sacrificial material to form an extended opening exposing at least a portion of alowest tier of each of the first deck and the second deck; isotropically etching the portion of thlowest tier of each of the first deck and the second deck to define undercut portions;portions; forming cell materials along the sidewalls defining the channel opening; forming a channel material along the cell materials; and before or after defining the undercut portions, replacing the other material with conductive material, wherein the method forms an electronic device, comprising: a stack structure comprising tiers of the insulative material vertically interleaved with tiers of the conductive material and arranged in the first deck and the second deck; and a pillar extending through the stack structure and into the base material, the pillar comprising: the cell materials along a sidewall of the pillar; and the channel material along the cell materials, the channel material extending through the cell materials to a source region below the stack structure, the channel material defining a laterally-extending shoulder portion adjacent the lowest tier of the first deck and defining another laterally-extending shoulder portion adjacent the lowest tier of the second deck, the lowest tier of the first deck providing a lowest tier of the stack structure, the channel material having a greater horizontal dimension at an elevation of a lower surface of the lowest tier of the stack structure compared to a horizontal dimension of the channel material at an elevation of an upper surface of the lowest tier of the stack structure (claim 7); or the stack comprising at least one deck of multiple of the insulative tiers interleaved with multiple of the word line tiers; and at least one deck of the stack to a source region, for each of the at least one deck through which the channel pillar extends, the channel pillar having a sidewall defining no more than one a-curved surface, the curved surface being laterally adjacent a lowest tier of the deckwherein: the shoulder portionextends laterally adjacent at least a lower tier of the tier stack; and in the tapered portion, the channel material continuously narrows in width as the at least one pillar extends downward through multiple of the insulative tiers and multiple of the word line tiers (claim 15); or cell materials along a sidewall of the pillar; and a channel material along the cell materials, the channel material extending through the cell materials to a source region below the stack structure, the channel material defining a laterally-extending shoulder portion adjacent a lowest tier of the stack structure, the channel material having a greater horizontal dimension at an elevation of a lower surface of the lowest tier compared to a horizontal dimension of the channel material at an elevation of an upper surface of the lowest tier (claim 19).
Prior Art Yoon teaches a semiconductor device and a method of manufacturing the same. More specifically, the present invention relates to a semiconductor device including a cell string with a three-dimensional structure, and a method of manufacturing the same ([0003]), wherein (Fig. 1A+; [0027+]) a method of forming a semiconductor device, comprising: alternately stacking first material layers and second material layers; forming a third material layer on the first material layers and the second material layers; forming a first through-area passing through the first to third material layers and including a first protrusion that protrudes toward a sidewall of the third material layer; filling the first through-area with a first sacrificial layer; forming fourth material layers and fifth material layers, which are alternately stacked, on the third material layer; forming a second through-area passing through the fourth material layers and the fifth material layers and exposing the first sacrificial layer; removing the first sacrificial layer through the second through-area; and forming a through-structure along the second through-area and the first through-area. But, Prior Art Yoon does not expressly teach the insulative material providing insulative tiers, the other material providing other tiers; forming an opening extending through the tier stack and through the soft plug material, leaving remnants of the soft plug material along sidewalls of the opening; forming a liner in the opening; exposing, through the liner, a portion of the sacrificial material; without removing the liner, removing the sacrificial material and the remnants of the soft plug material to define a gap between the liner and a sidewall of the base material, the gap exposing a portion of a lower tier of the tier stack; etching into the portion of the lower tier of the tier stack to define an undercut portion in the lower tier of the tier stack; and removing the liner to form a channel opening extending through the tier stack and into the base material, the channel opening exposing a source region of the base material at a base of the channel opening, the channel opening defined by sidewalls comprising the undercutportion; forming cell materials in the channel opening; forming a channel material on the cell materials in the channel opening to form a channel material structure of a pillar; and 4Serial No. 17/032,384 either before or after forming the opening, forming the other material of the other tiers of the stack to comprise at least one conductive material providing word line tiers, wherein the method forms an electronic device, comprising: a three-dimensional array of memory devices, the three-dimensional array comprising: the tier stack of the insulative tiers interleaved with the word line tiers; and the pillar extending through the tier stack to the source region, the pillar comprising the channel material structure comprising a tapered portion above a shoulder portion, wherein: the shoulder portion extends toward the undercut portion, laterally adjacent at least the lower tier of the tier stack; and in the tapered portion, the channel material narrows in width as the pillar extends downward through multiple of the insulative tiers and multiple of the word line tiers (claim 1); or exposing a portion of the fill material through the other liner; without removing the liner or the other liner, removing the fill material and the sacrificial material to form an extended opening exposing at least a portion of alowest tier of each of the first deck and the second deck; isotropically etching the portion of thlowest tier of each of the first deck and the second deck to define undercut portions;portions; forming cell materials along the sidewalls defining the channel opening; forming a channel material along the cell materials; and before or after defining the undercut portions, replacing the other material with conductive material, wherein the method forms an electronic device, comprising: a stack structure comprising tiers of the insulative material vertically interleaved with tiers of the conductive material and arranged in the first deck and the second deck; and a pillar extending through the stack structure and into the base material, the pillar comprising: the cell materials along a sidewall of the pillar; and the channel material along the cell materials, the channel material extending through the cell materials to a source region below the stack structure, the channel material defining a laterally-extending shoulder portion adjacent the lowest tier of the first deck and defining another laterally-extending shoulder portion adjacent the lowest tier of the second deck, the lowest tier of the first deck providing a lowest tier of the stack structure, the channel material having a greater horizontal dimension at an elevation of a lower surface of the lowest tier of the stack structure compared to a horizontal dimension of the channel material at an elevation of an upper surface of the lowest tier of the stack structure (claim 7); or the stack comprising at least one deck of multiple of the insulative tiers interleaved with multiple of the word line tiers; and at least one deck of the stack to a source region, for each of the at least one deck through which the channel pillar extends, the channel pillar having a sidewall defining no more than one a-curved surface, the curved surface being laterally adjacent a lowest tier of the deckwherein: the shoulder portionextends laterally adjacent at least a lower tier of the tier stack; and in the tapered portion, the channel material continuously narrows in width as the at least one pillar extends downward through multiple of the insulative tiers and multiple of the word line tiers (claim 15); or cell materials along a sidewall of the pillar; and a channel material along the cell materials, the channel material extending through the cell materials to a source region below the stack structure, the channel material defining a laterally-extending shoulder portion adjacent a lowest tier of the stack structure, the channel material having a greater horizontal dimension at an elevation of a lower surface of the lowest tier compared to a horizontal dimension of the channel material at an elevation of an upper surface of the lowest tier (claim 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898